DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application and are being examined on the merits.
Applicant’s amendment to the claims, filed on November 14, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on November 14, 2022 in response to the non-final rejection mailed on May 13, 2022 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claim 4 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-3 and 5-11 are being examined on the merits.

Claim Objections
The objections to claims 1-3 for various informalities are withdrawn in view of the applicant’s instant amendments to claims 1-3. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 2, 3, 5, and 8-11 are rejected under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s amendment to claims 2 and 3 to delete the enzyme properties of (3) and (4). 

Claim Rejections - 35 USC § 112(a)
The written description rejection of claims 1-3 and 5-11 under 35 U.S.C. 112(a) is withdrawn upon further consideration of the rejection and that the applicant does not reiterate the applicant’s previous position that the claimed subject matter has a different enzymatic activity than the enzyme of Kuwahara (see p. 7, top of the applicant’s remarks filed on April 28, 2022).  

Claim Rejections - 35 USC § 103
The rejection of claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over Fukamizu (WO 2017/200050 A1 with English translation; cited on the IDS filed on December 2, 2020; hereafter “Fukamizu”) in view of Kuwahara, K. (Agr. Biol. Chem. 40:1573-1580, 1976; cited on the IDS filed on December 2, 2020; hereafter “Kuwahara ‘76”) and the rejection of claim 6-11 further in view of Kornberg et al. (J. Biol. Chem. 182:763-778, 1950; cited on Form PTO-892 mailed on July 19, 2021; hereafter “Kornberg”) is withdrawn in view of the applicant’s instant amendments to claims 1-3 to recite “reacting…at a reaction temperature of 40oC to 70oC”.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukamizu (supra) in view of Kuwahara et al. (Agr. Biol. Chem. 39:1975-1980, 1975; cited on Form PTO-892; hereafter “Kuwahara ‘75”) and Kuwahara ’76 (supra).
As amended, claim 1 is drawn to a method for producing a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide, the method comprising:
reacting β-nicotinamide adenine dinucleotide, which is a substrate, with a metabolic composition of an Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger microorganism at a reaction temperature of 40oC to 70oC.
The phrase “metabolic composition” in claim 1 is interpreted in light of the specification as a crude enzyme preparation obtained from an Aspergillus melleus, an Aspergillus oryzae, or an Aspergillus niger microorganism (paragraphs [0011] and [0023]). 
Claim 1 is interpreted as requiring reacting β-nicotinamide mononucleotide with the recited metabolic composition for a sufficient time and under appropriate conditions including a reaction temperature of 40oC to 70oC to produce a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide.
As amended, claims 2 and 5 are drawn to a method for producing a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide, the method comprising:
reacting β-nicotinamide adenine dinucleotide, which is a substrate, with an enzyme derived from an Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger microorganism at a reaction temperature of 40oC to 70oC,
the enzyme having the following properties: 
(1) action: hydrolyzes a phosphoanhydride bond (pyrophosphate bond), which is a high-energy phosphate bond in a β-nicotinamide adenine dinucleotide structure, to produce β-nicotinamide mononucleotide and AMP; and
(2) pyrophosphatase activity.
Claims 2 and 5 are interpreted as requiring reacting β-nicotinamide mononucleotide with the recited enzyme for a sufficient time and under appropriate conditions including a reaction temperature of 40oC to 70oC to produce a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide.
As amended, claims 3 is drawn to a method for producing a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide, the method comprising:
reacting β-nicotinamide adenine dinucleotide contained in an extract of yeast with an enzyme derived from an Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger microorganism at a reaction temperature of 40oC to 70oC,
the enzyme having the following properties: 
(1) action: hydrolyzes a phosphoanhydride bond (pyrophosphate bond), which is a high-energy phosphate bond in a β-nicotinamide adenine dinucleotide structure, to produce β-nicotinamide mononucleotide; and 
(2) pyrophosphatase activity.
Claim 3 is interpreted as requiring reacting β-nicotinamide mononucleotide with the recited enzyme for a sufficient time and under appropriate conditions including a reaction temperature of 40oC to 70oC to produce a composition that contains 1.0% (w/w) or more of β-nicotinamide mononucleotide.
Regarding claims 1-3, the reference of Fukamizu discloses a method for increasing the content of β-NMN in a yeast extract by treating a yeast extract with a crude enzyme obtained from a Rhizopus microorganism (translation at paragraph [0007]). Fukamizu discloses the crude enzyme comprises an enzyme that converts NAD to NMN (translation at paragraph [0021]) and the treated yeast extract contains 2% or more of NMN (claims 2 and 6; translation at paragraph [0025]). Fukamizu discloses a determination of the optimal reaction temperature for a crude enzyme preparation by measuring the production rate of β-NMN at temperatures ranging from 30oC to 70oC with an optimal temperature range of 45oC to 60oC (translation at paragraph [0037] and Figure 5).  
Regarding claim 5, Fukamizu discloses a crude enzyme can be used for the conversion of NAD to NMN (paragraph [0020]). 
The difference between Fukamizu and the claimed invention is Fukamizu does not disclose a metabolic composition or an enzyme derived from Aspergillus melleus, Aspergillus oryzae, or Aspergillus niger as recited in claims 1-3.
The reference of Kuwahara ’75 teaches that several pathways of NAD degradation have been found in microorganisms including a pyrophosphatase, which forms NMN by splitting NAD at the phosphodiester bond (p. 1975, column 1). Kuwahara ’75 teaches reacting NAD with an A. niger cell-free extract at a temperature of 37oC (p. 1979, Table IV). 
The reference of Kuwahara ’76 teaches an analysis of the metabolites of NAD in a mycelial extract of Aspergillus niger (p. 1576, Figures 4 and 5). Kuwahara ’76 teaches a pathway of NAD metabolism in A. niger, showing that NAD is converted to NMN (p. 580, Figure 6) and teaching that NMN was found in the mycelial extract, which was formed from NAD (p. 580, sentence bridging columns 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukamizu, Kuwahara ’75, and Kuwahara ’76 to modify Fukamizu’s method by substituting the crude enzyme extract of a Rhizopus microorganism with a crude extract of Aspergillus niger. One would have been motivated to do this because Fukamizu disclosed using a crude extract comprising an enzyme that converts NAD to NMN, Kuwahara ’75 taught an enzyme that converts NAD to NMN, and Kuwahara ’76 taught the extract of Aspergillus niger converts NAD to NMN. One would have had a reasonable expectation of success to substitute the crude enzyme extract of a Rhizopus microorganism with a crude extract of Aspergillus niger because Kuwahara ’76 taught the extract of Aspergillus niger converts NAD to NMN and Kuwahara ’75 taught reacting NAD with an A. niger cell-free extract at a temperature of about 40oC.
Kuwahara ’75 and Kuwahara ’76 do not expressly teach reacting NAD with an A. niger cell-free extract at a temperature of 40oC to 70oC. However, as stated above, Fukamizu disclosed reaction temperatures ranging from 30oC to 70oC, which encompasses the recited range, and according to MPEP 2144.05.I, where the claimed range lies inside a range disclosed by the prior art a prima facie case of obviousness exists. Also, Kuwahara ’75 taught reacting NAD with an A. niger cell-free extract at a temperature of 37oC, which is close to 40oC and according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed range does not overlap with the prior art but is close. Moreover, according to MPEP 2144.05.II.A, differences in temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical and one would have had a reasonable expectation of success to achieve production of a yeast extract comprising at least 1% (w/w) β-NMN by routine experimentation because Fukamizu taught the result effective variable of temperature on the production of β-NMN. 
Kuwahara ’75 and Kuwahara ’76 do not expressly teach an enzyme derived from A. niger having the physicochemical properties of (1) and (2) as recited in claims 2 and 3. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. Kuwahara’s mycelial extract is derived from Aspergillus niger and converts NAD to NMN, which is the same source and activity as recited in claims 2 and 3. As such, it is the examiner’s position that Kuwahara’s mycelial extract comprises an enzyme having the characteristics (1) and (2) as recited in claims 2 and 3. Since the Office does not have the facilities for examining and comparing applicant’s enzyme with the enzyme of the prior art, the burden is on the applicant to show a novel or unobvious difference between the recited product and the recited product of the prior art (i.e., that the enzyme of the prior art does not possess the same physicochemical characteristics of the recited enzyme). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, the methods of claims 1-3 and 5 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukamizu (supra) in view of Kuwahara ’75 (supra) and Kuwahara ’76 (supra) as applied to claims 1-3 and 5 above, and further in view of Kornberg et al. (J. Biol. Chem. 182:763-778, 1950; cited on Form PTO-892 mailed on July 19, 2021; hereafter “Kornberg”).
Claims 6-11 are drawn to the method of claim 1, 2, or 3, wherein the composition contains 10% or 20% (w/w) or more of β-nicotinamide mononucleotide.
The relevant teachings of Fukamizu, Kuwahara ’75, and Kuwahara ’76 as applied to claims 1-3 and 5 are set forth above. 
The combination of Fukamizu, Kuwahara ’75, and Kuwahara ’76 does not disclose producing 10% or 20% NMN.
However, Fukamizu further discloses that the treated yeast extract contains 2% or more of NMN (claims 2 and 6; paragraph [0025]) and discloses that the β-NMN can be increased by increasing the NAD content of the substrate solution (paragraph [0025]).
The reference of Kornberg teaches a method for enzymatically converting NAD to NMN with a yield of approximately 80% (p. 763, abstract, p. 769, bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fukamizu, Kuwahara ’75, Kuwahara ’76, and Kornberg to further modify Fukamizu by increasing the NAD content of the yeast extract to correspondingly increase the β-NMN in the extract to 10% or 20%. One would have been motivated to do this because Fukamizu discloses that the treated yeast extract contains 2% or more of NMN and discloses that the β-NMN can be increased by increasing the NAD content of the substrate solution. While the combination of cited prior art does not explicitly teach producing a yeast extract comprising 10% or 20% (w/w) β-NMN as recited in claims 6-11, one would have had a reasonable expectation of success to achieve production of a yeast extract comprising 10% or 20% (w/w) β-NMN by routine experimentation because Fukamizu taught the result effective variable of increasing the NAD content of the substrate solution to increase production of β-NMN and Kornberg acknowledges an 80% yield of NMN from NAD. Therefore, the methods of claims 6-11 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues Kuwahara does not teach A. niger and pyrophosphatase activity, provides no suggestion that an extract of A. niger extract could convert NAD to NMN, and merely speculates that NMN is formed from NAD without any supporting data.
The applicant’s arguments are not found persuasive. Contrary to the applicant’s position, one of ordinary skill in the art would recognize the prior art of record as teaching – with supporting evidence – that an extract of A. niger has pyrophosphatase activity and converts NAD to NMN. Kuwahara ’76 teaches the experimentally-determined presence of NMN in the extracts of A. niger (p. 1576, Figures 4 and 5), teaches that NMN in the extract of A. niger was formed from NAD (sentence bridging columns 1-2 at p. 580), and shows an experimentally-determined pathway of NAD metabolism with NMN being formed from NAD (p. 580, Figure 6). The applicant’s cited reference of Kuwahara et al. (J. Ferment. Technol. 61:61-66, 1983; cited on the IDS filed on December 2, 2020) also teaches NMN as a metabolite of A. niger (p. 65, column 1) and shows a metabolic pathway of NAD in Aspergillus fungi, with NAD being metabolically converted to NMN (p. 65, Figure 2). The applicant’s additionally cited reference of Kuwahara (Agric. Biol. Chem. 41:625-629, 1977; cited on the IDS filed on December 2, 2020) also teaches the experimentally-determined presence of NMN in the extracts of A. niger (p. 628, Figures 4 and 5). Kuwahara ’75 teaches the enzyme that converts NAD to NMN is a pyrophosphatase, which forms NMN by splitting NAD at the phosphodiester bond. Thus, in view of the preponderance of the evidence of record, one of ordinary skill in the art would recognize the prior art of record as teaching – with supporting evidence – that an extract of A. niger has pyrophosphatase activity and converts NAD to NMN.
The applicant further argues the claims have been amended to require a reaction temperature of 40°C to 70°C, which limitation is not taught or suggested by the combination of Fukamizu and Kuwahara.
The applicant’s argument is not found persuasive. The newly added limitation of “a reaction temperature of 40°C to 70°C” has been fully addressed above. 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-11 are pending.
Claim 4 is withdrawn from consideration. 
Claims 1-3 and 5-11 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656